Press Release EMCORE Corporation Announces Preliminary Unaudited Results for its Second Quarter Ended March 31, · 2nd quarter revenue increased 42% year-over-year and 20% over prior quarter to approximately $56.3 million · 3rd quarter revenue guidance is estimated to increase over 75% year-over-year to $77-80 million · Fiscal 2008 revenue guidance is increased to $280-$295 million · EMCORE completes acquisition of Intel’s telecom, enterprise, storage and fiber-optic connects cable businesses · EMCORE expects net profitability by the September quarter ALBUQUERQUE, New Mexico, May 7, 2008 – EMCORE Corporation (Nasdaq: EMKR – News), a leading provider of compound semiconductor–based components and subsystems for the broadband, fiber optic, satellite, and terrestrial solar power markets, today announced preliminary unaudited financial results for its second quarter ended March 31, 2008. Consolidated revenue for the quarter ended March 31, 2008 totaled approximately $56.3 million. This represents a revenue increase of over 42% when compared to $39.6 million of revenue reported in the same period last year.This also represents a revenue increase of 20% when compared to the prior quarter.
